         Case 2:20-cv-00777-JAM-AC Document 7 Filed 06/02/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   TERRANCE EDWARD MURRAY,                            No. 2:20-cv-0777 AC P
12                      Petitioner,
13           v.                                         ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14   GIGI MATTESON,
15                      Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. ECF No. 1. Petitioner has paid the filing fee pursuant to 28

19   U.S.C. § 1914.

20           The exhaustion of state court remedies is a prerequisite to the granting of a petition for

21   writ of habeas corpus. 28 U.S.C. § 2254(b)(1). If exhaustion is to be waived, it must be waived

22   explicitly by respondent’s counsel. 28 U.S.C. § 2254(b)(3).1 A waiver of exhaustion, thus, may

23   not be implied or inferred. A petitioner satisfies the exhaustion requirement by providing the

24   highest state court with a full and fair opportunity to consider all claims before presenting them to

25   the federal court. Picard v. Connor, 404 U.S. 270, 276 (1971); Middleton v. Cupp, 768 F.2d

26   1083, 1086 (9th Cir. 1985), cert. denied, 478 U.S. 1021 (1986).

27
     1
       A petition may be denied on the merits without exhaustion of state court remedies. 28 U.S.C. §
28   2254(b)(2).
                                                    1
         Case 2:20-cv-00777-JAM-AC Document 7 Filed 06/02/20 Page 2 of 2

 1           After reviewing the petition for habeas corpus, the court finds that petitioner has failed to
 2   exhaust state court remedies. The claims have not been presented to the California Supreme
 3   Court. See ECF No. 1 at 2-5 (petitioner stating he has not appealed judgment of conviction to
 4   highest state court). Further, there is no allegation that state court remedies are no longer
 5   available to petitioner. See generally ECF No. 1. Accordingly, the petition should be dismissed
 6   without prejudice.2
 7           Good cause appearing, IT IS HEREBY ORDERED that the Clerk of Court shall:
 8           1. Randomly assign a District Court Judge to this action, and
 9           2. Serve a copy of these findings and recommendations together with a copy of the
10   petition filed in the instant case on the Attorney General of the State of California.
11           IT IS FURTHER RECOMMENDED that petitioner’s application for a writ of habeas
12   corpus be DISMISSED for failure to exhaust state remedies.
13           These findings and recommendations will be submitted to the United States District Judge
14   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days
15   after being served with these findings and recommendations, petitioner may file written
16   objections with the court. The document should be captioned “Objections to Findings and
17   Recommendations.” Petitioner is advised that failure to file objections within the specified time
18   may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th
19   Cir. 1991).
20   DATED: June 2, 2020
21

22

23

24

25   2
       Petitioner is cautioned that the habeas corpus statute imposes a one-year statute of limitations
26   for filing non-capital habeas corpus petitions in federal court. In most cases, the one year period
     will start to run on the date on which the state court judgment became final by the conclusion of
27   direct review or the expiration of time for seeking direct review, although the statute of
     limitations is tolled while a properly filed application for state post-conviction or other collateral
28   review is pending. 28 U.S.C. § 2244(d).
                                                        2
